     Case 4:18-cv-00123 Document 297 Filed on 10/08/20 in TXSD Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 UNITED STATES OF AMERICA, the STATE OF          )
 TEXAS, the STATE OF COLORADO, the STATE         )
 OF INDIANA, the STATE OF IOWA, the STATE        )
 OF MINNESOTA, the STATE OF NEW                  )
 MEXICO, the STATE OF TENNESSEE, the             )
 STATE OF WASHINGTON, ex rel. HICHEM             )
 CHIHI,                                          )                Civil Action No. 4:18-cv-00123
                                                 )
                 Plaintiff-Relator,              )
                                                 )
         v.                                      )
                                                 )
 CATHOLIC HEALTH INITIATIVES, et al.,            )

                 Defendants.


                            REQUEST FOR REMOVAL FROM RECEIVING
                                ELECTRONIC NOTICE OF FILINGS

TO THE HONORABLE JUDGE OF SAID COURT:

        Notice is hereby given that SINGLETON ASSOCIATES has been dismissed from the above-

referenced matter. As such, Singleton Associates requests that its counsel, John S. Polzer, Ashley

T. Parrish, Derek Carson, Randall K. Price and James T. Phillips be removed from receiving

electronic notice of filings in this case.




REQUEST FOR REMOVAL FROM RECEIVING ELECTRONIC NOTICE OF FILINGS –                          Page 1
     Case 4:18-cv-00123 Document 297 Filed on 10/08/20 in TXSD Page 2 of 2




                                               Respectfully submitted,


                                               /s/ John S. Polzer
                                               John S. Polzer
                                               Texas Bar No. 24042609
                                               jpolzer@canteyhanger.com
                                               Ashley Parrish
                                               Texas Bar No. 15536850
                                               aparrish@canteyhanger.com
                                               CANTEY HANGER LLP
                                               1999 Bryan Street, Suite 3300
                                               Dallas, Texas 75201
                                               Telephone: (214) 978-4100
                                               Facsimile: (214) 978-4155

                                               Paul M. Thompson
                                               (pro hac vice Admission Pending)
                                               DC Bar No.
                                               pthompson@mwe.com
                                               Michael S. Stanek
                                               (pro hac vice Admission Pending)
                                               DC Bar No.
                                               mstanek@mwe.com
                                               McDermott Will & Emery LLP
                                               500 North Capitol Street, NW
                                               Washington, DC 20001-1531
                                               Telephone: 202-756-8000
                                               Facsimile: 202-756-8087

                                               ATTORNEYS FOR DEFENDANT
                                               SINGLETON ASSOCIATES



                                   CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served via the Court’s CM/ECF system upon all counsel of record, on this 8th day of October,
2020.

                                                   /s/ John S. Polzer
                                                   JOHN S. POLZER

REQUEST FOR REMOVAL FROM RECEIVING ELECTRONIC NOTICE OF FILINGS –                        Page 2
